Citation Nr: 1021522	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 







INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is needed to comply with 
VA's duty to assist. 

The Veteran alleges that he injured his left ankle while in 
the military.  He stated in November 2007 that he spent three 
days at a hospital in Camp Kaiser, Korea, after injuring his 
ankle in November or December 1968.  In May 2008 the RO 
requested active duty inpatient clinical records for an ankle 
injury from Camp Kaiser from November and December 1968.  In 
June 2008, the RO received a response that the search for 
clinical records was conducted, but that no records for that 
time period were located. 

The Veteran stated in August 2008, however, that the ankle 
injury could have occurred between October 1968 and February 
1969.  In August 2008, the RO requested clinical records for 
an ankle injury from Camp Kaiser during the months of October 
1968 and January and February 1969.  There was no response to 
this request.  The claims file reflects that the RO did not 
follow up with a second request for clinical records for 
these additional dates, and that none were provided.  VA has 
a duty to make as many requests as are necessary to obtain 
relevant records from Federal agencies, including service 
medical records, pursuant to 38 C.F.R. § 3.159(c)(2)(2009).  
Accordingly, upon remand, an additional attempt to obtain 
these records is required.

The Board observes that the Veteran reported that he received 
treatment for his ankle injury at the Kansas City VAMC.  The 
RO obtained medical records of an October 2006 x-ray from the 
VAMC.  Since this matter is being remanded for other reasons, 
the RO should obtain updated VA medical records that might be 
available for consideration in this appeal.  See 38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran was not afforded a VA 
medical examination in conjunction with his claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion be 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran stated in November 2007 that he had problems with 
his ankle since injuring it in service, but that the ankle 
injury did not really start to bother him until 2006.  The 
Veteran is competent to testify regarding his experiences and 
symptoms.  A 2006 VAMC x-ray showed evidence of old trauma.  
Although the available service records do not report 
treatment for an in-service ankle injury, the 2006 VA record 
notes the possibility of reinjury consistent with the 
Veteran's complaints.  See 38 C.F.R. § 3.159(a)(1); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board concludes that 
the reports of continuity of symtomatology and the medical 
evidence of record are sufficient to "indicate" that a 
current disability "may be associated" with a service-
connected disability, thereby triggering VA's duty to provide 
an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran 
should be afforded a VA examination to obtain evidence as to 
whether any current left ankle disability is related to his 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request inpatient 
clinical records of the Veteran at Camp 
Kaiser, Korea from October 1968 and 
January and February 1969.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.
 
2.  The RO should obtain complete records 
of the Veteran's treatment at the Kansas 
City VAMC, including all hospitalization 
reports, from 2006 to the present.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, this should be 
documented in the claims file.

3.  Then, the Veteran should be afforded 
the appropriate VA examination to 
determine the nature and etiology of the 
claimed left ankle disability.  The 
Veteran's claims file, including a copy of 
this REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was completed.  All tests and studies 
deemed necessary by the examiner should be 
performed.  All findings should be 
reported in detail. 

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
left ankle disability.  The examiner is 
also requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the diagnosed left ankle disability 
is etiologically related to the Veteran's 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record. 

4.  After completing the above, and any 
other development deemed necessary, the 
Veteran's claim should be readjudicated.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


